DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Acknowledgment is made that claims 1, 7, 13 and 20 are amended.  Claim 19 is canceled.  Claim 21 is new.  Claims 1-18 and 20-21 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 3/23/2021 have been fully considered.

Claim Rejections - 35 USC § 101

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim has been amended, therefore the rejection is withdrawn.

Claim Rejections - 35 USC § 103
Claim 1, 3, 5, 7, 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. (US 2016/0047566), hereinafter Haga in view of Cronin et al. (US 2018/0059716), hereinafter Cronin.

Claim 1 is amended with the following features:
“A system comprising:
a plurality of sensing devices to sense one or more parameters in a given area, the sensing devices transmitting the sensed parameters to a server via a cellular, first communication channel;
the server configured to receive the sensed parameters from the sensing devices and transmit the sensed parameters via a second communication channel to a remote regulating device; and
the remote regulating device configured to process the sensed parameters and transmit signals to one or more actuators for controlling the one or more parameters of the given area based on a preconfigured information;
wherein the first communication channel and the second communication channel are different types of communication channels.” (Emphasis added)

On page 6 of the Remarks, applicant argues prior art of record fails to teach each and every element of the claims. Applicant’s argument is persuasive, therefore, a new ground of rejection is made in light of the amendment.


Applicant argues these claims conditionally based on the arguments presented to their parent claim(s).  Applicant’s argument is persuasive, therefore, a new ground of rejection is made in light of the amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 5, 7, 12-14, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. (US 2016/0047566), hereinafter Haga in view of Cronin et al. (US 2018/0059716), hereinafter Cronin further in view of Bhargava et al. (US 2013/0201857), hereinafter Bhargava.

As for claim 1, Haga teaches a system comprising (Fig. 2; paragraph [0104] describes a service providing system):
a plurality of sensing devices to sense one or more parameters in a given area (paragraphs [0110]-[0111] describe a residential air conditioner comprises an indoor and outdoor unit with various sensors to collect log information), the sensing devices 
the server configured to receive the sensed parameters from the sensing devices and transmit the sensed parameters to a remote regulating device (paragraph [0113] describes the gateway accumulates the log information that has been received from the air conditioner and transmits the log information to a management server); and
the remote regulating device configured to process the sensed parameters and transmit signals to one or more devices for controlling the one or more parameters of the given area based on a preconfigured information (paragraphs [0189]-[0190] describe a service information is generated based on the analysis results and presented to a mobile telecommunication terminal; paragraph [0197] and [0200] describes the analysis results provide the user with maintenance information associated with a specific defects i.e. turnaround time exceeded a predetermined amount of time; paragraphs [0148]-[0150] describe the user sends instructions to an air flow direction setting circuit to change air flow direction or to a compressor to decrease the number of revolutions of a motor).
Haga fails to teach 
wherein a first communication channel is a cellular channel;
where the server transmits data via a second communication channel to a remote device;
transmitting signals to one or more actuators for controlling one or more parameters;

However, it is well known in the art, to deliver signals to a component when an alarm condition is detected, as evidenced by Cronin.
Cronin discloses transmitting signals to one or more actuators for controlling one or more parameters (paragraph [0055] describes a device sends an action command that triggers actuators to effectuate the action command).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Cronin for sending instructions to a device in response to a triggering event. The teachings of Cronin, when implemented in the Haga system, will allow one of ordinary skill in the art to control a smart device to operate in a desired or ideal operation. One of ordinary skill in the art would be motivated to utilize the teachings of Cronin in the Haga system in order to implement an automated system that uses sensors to measure and quantify environmental conditions, provides accompanying control logic to respond to state of simulators that simulate behavior and response of actuators, elements, or products within a given system.
The combined system of Haga and Cronin fails to teach wherein a first communication channel is a cellular communication channel;
where the server transmits data via a second communication channel to a remote device;
wherein the first communication channel and the second communication channel are different types of communication channels.

Bhargava discloses wherein a first communication channel is a cellular communication channel (paragraph [0034] describes nodes receive cellular transmission from a device);
where the server transmits data via a second communication channel to a remote device (paragraph [0034] describes nodes receive cellular transmissions from a device and re-transmit data from those transmissions to other wireless devices on a non-cellular interface);
wherein the first communication channel and the second communication channel are different types of communication channels (paragraphs [0051] and [0053]-[0054] describes the device includes a cellular interface and a non-cellular interface).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Bhargava for communicating in a cellular and non-cellular mode. The teachings of Bhargava, when implemented in the Haga and Cronin system, will allow one of ordinary skill in the art to facilitate data transmission between devices. One of ordinary skill in the art would be motivated to utilize the teachings of Bhargava in the Haga and Cronin system in order to reduce load on cellular networks by forming non-cellular portions of a connection via an ad hoc or other decentralized non-cellular network (Bhargava: paragraph [0034]).



As for claim 5, the combined system of Haga, Cronin and Bhargava teaches wherein the sensed parameters are transmitted to the server periodically or based on an event (Haga: paragraph [0074] describes the air conditioner’s log information has been detected under a predefined abnormal condition, and notification data is provided to a preregistered display terminal; paragraph [0113] describes the gateway transmits the accumulated log information to the management server at a predetermined time once a day).

As for claim 7, the combined system of Haga, Cronin and Bhargava teaches wherein the remote regulating device receives sensed parameters from the server using the second communication channel (Haga: paragraph [0113] describes the gateway transmits the log information to the management server over a network).

As for claim 12, the combined system of Haga, Cronin and Bhargava teaches wherein the one or more parameters include at least one of a temperature, smoke, fire, gas, humidity, or air quality level (Haga: paragraph [0049] describes the log information includes temperature).


receiving one or more parameters sensed by sensing devices in a given area via a first communication channel (paragraphs [0111]-[0112] describe the gateway receives log information from an air conditioner’s sensors via a wired or wireless communication);
transmitting the sensed parameters to a remote regulating device via a second communication channel (paragraph [0113] describes the gateway transmits the log information to a management server over a network which could be a public or private line); and
wherein the remote regulating device processes the sensed parameters and transmits signals to one or more actuators for controlling the one or more parameters of the given area based on a preconfigured information (paragraphs [0189]-[0190] describe a service information is generated based on the analysis results and presented to a mobile telecommunication terminal; paragraph [0197] and [0200] describes the analysis results provide the user with maintenance information associated with a specific defects i.e. turnaround time exceeded a predetermined amount of time; paragraphs [0148]-[0150] describe the user sends instructions to an air flow direction setting circuit to change air flow direction or to a compressor to decrease the number of revolutions of a motor).
Haga fails to teach 
wherein a first communication channel is a cellular communication channel;
wherein data is transmitted via a second communication channel;

wherein the first communication channel and the second communication channel are different types of communication channels.
However, it is well known in the art, to deliver signals to a component when an alarm condition is detected, as evidenced by Cronin.
Cronin discloses transmits signals to one or more actuators for controlling one or more parameters of a given area based on preconfigured information (paragraph [0055] describes a device sends an action command that triggers actuators to effectuate the action command).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Cronin for sending instructions to a device in response to a triggering event. The teachings of Cronin, when implemented in the Haga system, will allow one of ordinary skill in the art to control a smart device to operate in a desired or ideal operation. One of ordinary skill in the art would be motivated to utilize the teachings of Cronin in the Haga system in order to implement an automated system that uses sensors to measure and quantify environmental conditions, provides accompanying control logic to respond to state of simulators that simulate behavior and response of actuators, elements, or products within a given system.
The combined system of Haga and Cronin fails to teach wherein a first communication channel is a cellular communication channel;

wherein the first communication channel and the second communication channel are different types of communication channels.
However, it is well known in the art, to implement a device that is capable of communicate in a hybrid mode of cellular and non-cellular communication, as evidenced by Bhargava.
Bhargava discloses wherein a first communication channel is a cellular communication channel (paragraph [0034] describes nodes receive cellular transmission from a device);
wherein data is transmitted to a remote device via a second communication channel (paragraph [0034] describes nodes receive cellular transmissions from a device and re-transmit data from those transmissions to other wireless devices on a non-cellular interface);
wherein the first communication channel and the second communication channel are different types of communication channels (paragraphs [0051] and [0053]-[0054] describes the device includes a cellular interface and a non-cellular interface).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Bhargava for communicating in a cellular and non-cellular mode. The teachings of Bhargava, when implemented in the Haga and Cronin system, will allow one of ordinary skill in the art to facilitate data transmission between devices. One of ordinary skill in the art would be motivated to utilize the teachings of Bhargava in the Haga and Cronin system in order to 

As for claim 14, the combined system of Haga, Cronin and Bhargava teaches wherein the one or more parameters are associated with the plurality of sensing devices (paragraph [0111] describes sensors collect log information) and the one or more actuators (Haga: paragraphs [0148]-[0150] describe measurements i.e. indoor temperature which enables the compressor to adjust the motor’s revolution numbers).

As for claim 18, the combined system of Haga, Cronin and Bhargava teaches wherein the sensed parameters are transmitted to the server periodically or based on an event (Haga: paragraph [0074] describes the air conditioner’s log information has been detected under a predefined abnormal condition, and notification data is provided to a preregistered display terminal; paragraph [0113] describes the gateway transmits the accumulated log information to the management server at a predetermined time once a day).

As for claim 20, the claim is computer program product claim of system claim 13.  Claim 20 is rejected for the same reasons given to claim 13.

As for claim 21, the combined system of Haga, Cronin and Bhargava teaches wherein the second communication channel includes a short-range wireless channel including one or more of a Bluetooth network, a WiFi network, a near-field network or a .

Claims 2, 8, 9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haga (US 2016/00047566) in view of Cronin (US 2018/0059716) and Bhargava (US 2013/0201857) further in view of Hao et al. (US 2020/0366350), hereinafter Hao.

As for claim 2, the combined system of Haga, Cronin and Bhargava teaches wherein the plurality of sensing devices communicate with the server using the communication channel (Haga: (paragraphs [0111]-[0112] describe the log information is transmitted from the sensors to a gateway via wired or wireless communication).
The combined system of Haga, Cronin and Bhargava fails to teach wherein a plurality of sensing device are integrated with a narrow-band internet of thing (NB-IoT) module or category M1 (CAT-M1) module.
However, it is well known in the art, to implement sensors as narrowband IoT devices, as evidenced by Hao.
Hao discloses wherein a plurality of sensing device are integrated with a narrow-band internet of thing (NB-IoT) module or category M1 (CAT-M1) module (paragraph [0038] describes UEs or MTC (machine type communications) i.e. sensors are implemented as narrowband IoT devices).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hao for providing 

As for claim 8, the combined system of Haga, Cronin and Bhargava teaches wherein the remote regulating device receives sensed parameters from the server over a network (Haga: paragraph [0113] describes the gateway transmits the log information to the management server over a network).
The combined system of Haga, Cronin and Bhargava fails to teach wherein a network is a Wi-Fi network.
However, it is well known in the art, to communicate via a Wi-Fi network, as evidenced by Hao.
Hao discloses wherein a network is a Wi-Fi network (paragraph [0029] describes a server communicates with a communication device via Wi-Fi).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hao for communicating using Wi-Fi. The teachings of Hao, when implemented in the Haga, Cronin and Bharagava system, will allow one of ordinary skill in the art to exchange data. One of ordinary skill in the art would be motivated to utilize the teachings of Hao in 

As for claim 9, the combined system of Haga, Cronin and Bhargava teaches wherein the sensed parameters are transmitted to the remote regulating device via a gateway (paragraph [0113] describes the gateway transmits the log information to the management server).
The combined system of Haga, Cronin and Bhargava fails to teach wherein a gateway is a NB-IoT gateway).
However, it is well known in the art, to implement a relay device as narrowband IoT, as evidenced by Hao.
Hao discloses wherein a gateway is a NB-IoT gateway (paragraph [0038] describes a UE i.e. a remote device that communicates with base station, another remote device, the remote device is implemented as narrowband IoT device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hao for providing narrowband IoT devices. The teachings of Hao, when implemented in the Haga, Cronin and Bhargava system, will allow one of ordinary skill in the art to facilitate communications between MTC devices and an MTC server or other MTC devices. One of ordinary skill in the art would be motivated to utilize the teachings of Hao in the Haga, Cronin and Bharagava system in order to promote communications which involve entities that do not necessarily need human interaction (Hao: paragraph [0038]).


The combined system of Haga, Cronin and Bhargava fails to teach wherein a communication channel is a narrow-band internet of thing (NB-IoT) channel or category M1 (CAT-M1) channel.
However, it is well known in the art, to implement sensors as narrowband IoT devices, as evidenced by Hao.
Hao discloses wherein a communication channel is a narrow-band internet of thing (NB-IoT) channel or category M1 (CAT-M1) channel (paragraph [0038] describes UEs or MTC (machine type communications) i.e. sensors are implemented as narrowband IoT devices to exchange communications with other devices).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hao for providing narrowband IoT devices. The teachings of Hao, when implemented in the Haga, Cronin and Bhargava system, will allow one of ordinary skill in the art to facilitate communications between MTC devices and an MTC server or other MTC devices. One of ordinary skill in the art would be motivated to utilize the teachings of Hao in the Haga, Cronin and Bhargava system in order to promote communications which involve entities that do not necessarily need human interaction (Hao: paragraph [0038]).


The combined system of Haga, Cronin and Bhargava fails to teach wherein a second communication channel corresponds to a narrow-band internet of thing (NB-IoT) channel, a category M1 channel or a Wi-Fi channel.
However, it is well known in the art, to communicate via a Wi-Fi network, as evidenced by Hao.
Hao discloses wherein a second communication channel corresponds to a narrow-band internet of thing (NB-IoT) channel, a category M1 channel or a Wi-Fi channel (paragraph [0029] describes a server communicates with a communication device via Wi-Fi).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hao for communicating using Wi-Fi. The teachings of Hao, when implemented in the Haga, Cronin and Bhargava system, will allow one of ordinary skill in the art to exchange data. One of ordinary skill in the art would be motivated to utilize the teachings of Hao in the Haga, Cronin and Bhargava system in order to exchange communication between a device and a remote server.

As for claim 17, the combined system of Haga, Cronin and Bhargava teaches wherein the sensed parameters are transmitted to the remote regulating device via a 
The combined system of Haga, Cronin and Bhargava fails to teach wherein a gateway is a NB-IoT gateway.
However, it is well known in the art, to implement a relay device as narrowband IoT, as evidenced by Hao.
Hao discloses wherein a gateway is a NB-IoT gateway (paragraph [0038] describes a UE i.e. a remote device that communicates with base station, another remote device, the remote device is implemented as narrowband IoT device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hao for providing narrowband IoT devices. The teachings of Hao, when implemented in the Haga, Cronin and Bhargava system, will allow one of ordinary skill in the art to facilitate communications between MTC devices and an MTC server or other MTC devices. One of ordinary skill in the art would be motivated to utilize the teachings of Hao in the Haga, Cronin and Bhargava system in order to promote communications which involve entities that do not necessarily need human interaction (Hao: paragraph [0038]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haga (US 2016/00047566) in view of Cronin (US 2018/0059716) and Bhargava (US 2013/0201857) further in view of Kusukame et al. (US 2015/0032505), hereinafter Kusukame.


However, it is well known in the art, to deliver devices identifier information to a remote server, as evidenced by Kusukame.
Kusukame discloses wherein sensing device are provisioned with a remote regulating device by defining a unique identifier and a location for each sensing device (paragraphs [0067]-[0069] describe sensors that are associated with home appliances communicate lifestyle information and location information including the home appliance ID and the mobile ID to a server).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Kusukame for sending appliance ID and location information to a server. The teachings of Kusukame, when implemented in the Haga, Cronin and Bhargava system, will allow one of ordinary skill in the art to accumulate information associated with a user’s lifestyle. One of ordinary skill in the art would be motivated to utilize the teachings of Kusukame in the Haga, Cronin and Bhargava system in order to generate an algorithm that predicts and forecast demand for services which vary in hours, minutes or second and use that information to generate and provide information that is necessary to achieve and provide convenient services (Kusukame: paragraph [0087]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haga (US 2016/0047566) in view of Cronin (US 2018/0059716) and Bhargava (US 2013/0201857) further in view of McMurry et al. (US 2013/0304250), hereinafter McMurry.

As for claim 6, the combined system of Haga, Cronin and Bhargava teaches the remote regulating device (Haga: paragraph [0110] and [0117] describe a mobile telecommunication terminal communicates with the management server to receive and display performance information) wherein the remote regulating device is a thermostat.
The combined system of Haga, Cronin and Bhargava fails to teach a device is a thermostat.
However, it is well known in the art, to implement a thermostat in a system, as evidenced by McMurry.
McMurry discloses a device is a thermostat (paragraph [0040] describes a device could be a thermometer).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of McMurry for utilizing a thermometer. The teachings of McMurry, when implemented in the Haga, Cronin and Bhargava system, will allow one of ordinary skill in the art to detect changes in a device’s operating environment. One of ordinary skill in the art would be motivated to utilize the teachings of McMurry in the Haga, Cronin and Bhargava system in order to regulate operating’s parameter of a device.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haga (US 2016/0047566) and Cronin (US 2018/0059716) and Bhargava (US 2013/0201857) in view of Hao (US 2020/0366350) further in view of Gorilovsky et al. (US 2020/0273024), hereinafter Gorilovsky.

As for claim 10, the combined system of Haga, Cronin, Bhargava and Hao teaches  wherein the NB-IoT gateway comprises:
an NB-IoT modem for receiving the sensed parameters from the server (Hao: paragraph [0038] describes the EU is referred to as a wireless modem; Haga: paragraph [0111] describes the gateway accumulates log information from sensors).
The combined system of Haga, Cronin, Bhargava and Hao fails to teach a short-range transceiver to transmit sensed parameters to a regulating device.
However, it is well known in the art, to implement a transceiver to receive and transmit data, as evidenced by Gorilovsky.
Gorilovsky discloses a short-range transceiver to transmit sensed parameters to a regulating device (paragraphs [0014], [0019], [0021], [0023] and [0026] describe a gateway comprises a Bluetooth transceiver that communicates with a sensor and a data storage server).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Gorilovsky for having a gateway implementing with a transceiver. The teachings of Gorilovsky, when implemented in the Haga, Cronin, Bhargava and Hao system, will allow one of ordinary skill in the art to use a mobile device as a gateway to communicate with sensors. One of 

As for claim 11, the combined system of Haga, Cronin, Bhargava and Hao teaches all the limitations set forth above except wherein a short range transceiver includes one of a Bluetooth transceiver, a Wi-Fi transceiver, or a ZigBee transceiver.
However, it is well known in the art, to implement a transceiver to receive and transmit data, as evidenced by Gorilovsky.
Gorilovsky discloses wherein a short range transceiver includes one of a Bluetooth transceiver, a Wi-Fi transceiver, or a ZigBee transceiver (paragraph [0014] describes a Bluetooth transceiver).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Gorilovsky for having a gateway implementing with a transceiver. The teachings of Gorilovsky, when implemented in the Haga, Cronin and Hao system, will allow one of ordinary skill in the art to use a mobile device as a gateway to communicate with sensors. One of ordinary skill in the art would be motivated to utilize the teachings of Gorilovsky in the Haga, Cronin and Hao system in order to perform operations with a wide range of sensors (Gorilovsky: paragraph [0014]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilhelsson et al. (US 2015/0288508) teach methods for device-to-device communication
Davis et al. (US 2020/0050753) teach configurable wireless power control and management
Gehrmann et al. (US 2004/0176071) teach secure remote subscription module access

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459